 

--------------------------------------------------------------------------------

Exhibit 10.52


 
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO THE REVOLVING CREDIT AGREEMENT (this “Amendment”) is
made and entered into effective as of June 15, 2010, by and between WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”), and US ECOLOGY, INC., a Delaware
corporation formerly known as American Ecology Corporation (“Borrower”).
 
RECITALS
 
A.           Borrower and Bank entered into a Revolving Credit Agreement, dated
as of June 30, 2008 (as amended, modified, or supplemented from time to time,
the “Credit Agreement”).
 
B.           Borrower and Bank want to amend the Credit Agreement to extend the
maturity date, increase the Commitment Amount, increase the LIBOR margin, and
modify some of the financial covenants.
 
C.           Bank is willing to amend the Credit Agreement upon the terms and
conditions of this Amendment.
 
AMENDMENT
 
NOW, THEREFORE, the parties agree as follows.
 
 
1.
DEFINITIONS.

 
Except as specifically defined otherwise in this Amendment, all of the terms
herein shall have the same meaning as contained in the Credit Agreement.
 
 
2.
AMENDMENTS.

 
A.           Amendments to Article 1 – Definitions and Accounting Terms.
 
(i)           The definition of the term “Commitment Amount” in Section 1.1 of
the Credit Agreement is amended to increase the amount, and the definition shall
provide in its entirety as follows:
 
“Commitment Amount” means Twenty Million and 00/100 Dollars ($20,000,000.00),
less the sum of (i) the aggregate stated amount of all Letters of Credit then
outstanding and available for drawing, and (ii) the aggregate amount of
unreimbursed drawings on Letters of Credit.
 
(ii)           The definition of the term “Maturity Date” in Section 1.1 of the
Credit Agreement is amended to extend the Maturity Date, and the definition
shall provide in its entirety as follows:
 
“Maturity  Date” means June 15, 2013, or such other date as Bank and Borrower
may agree upon in writing from time to time.
 
B.           Amendments to Article 2 – Loans and Terms of Repayment.
 
(i)           Subsection 2.4.3 of the Credit Agreement is amended to modify the
LIBOR margins, and the subsection shall provide in its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 

2.3.4           Margins.  The  Prime Margins, the LIBOR Margins, the Commitment
Margins, and the L/C fees are as follows:
 
Funded Debt Ratio
Prime
LIBOR
Commitment
L/C Fee
 
less than 1.00:1.00
0.0%
1.300%
0.250%
1.300%
less than 1.50:1.00 but greater than or equal to 1.00:1.00
0.0%
1.625%
0.300%
1.625%
less than 2.00:1.00 but greater than or equal to 1.50:1.00
0.0%
2.375%
0.550%
2.375%
greater than 2.00:1.00
0.0%*
2.375%*
0.550%
2.375%*

*Plus increase for an Event of Default pursuant to Section 2.6, if applicable.
 
C.           Amendment to Article 7 – Financial Covenants.
 
(i)           Section 7.1 of the Credit Agreement is amended to modify the
maximum Funded Debt Ratio to be maintained by Borrower, and the Section shall
provide in its entirety as follows:
 
7.1           Funded Debt Ratio.  Borrower shall maintain at the end of each
fiscal quarter a Funded Debt Ratio (as defined in paragraph 2.3.4.2) of not
greater than 2.00 to 1.00.
 
(ii)           Section 7.2 of the Credit Agreement is amended to increase the
Minimum Tangible Net Worth to be maintained by Borrower, and the Section shall
provide in its entirety as follows:
 
7.2           Minimum Tangible Net Worth.  Borrower shall maintain on a
consolidated basis at the end of each fiscal quarter a Tangible Net Worth of not
less than the sum of (1) Eighty Million and No/100 Dollars ($80,000,000.00),
plus (2) 10% of Borrower’s Adjusted Net Income.  “Tangible Net Worth” means the
sum of (i) Borrower’s total consolidated assets excluding all intangible assets
(such as goodwill, trademarks, patents, copyrights, and similar items), plus
(ii) all indebtedness of Borrower (including, without limitation, capital lease
obligations) that is subordinated to payment in full of the Obligations pursuant
to a written agreement in form and substance acceptable to Bank (“Subordinated
Debt”), less (iii) all of Borrower’s liabilities other than Subordinated
Debt.  “Adjusted Net Income” means Borrower’s consolidated net income for all
periods after March 31, 2010, without regard to any consolidated net losses.
 
 
3.
CONDITIONS PRECEDENT.

 
As conditions precedent to Bank’s obligation to extend the financial
accommodations provided for in this Amendment, Borrower shall execute and
deliver, or cause to be executed and delivered, to Bank, in form and substance
satisfactory to Bank and its counsel, the following:
 
A.           Revolving Note.
 
The new Revolving Note required by this Amendment in substantially the form
attached as Exhibit 1, duly executed by Borrower.
 
B.           Evidence of all Corporate Action by Borrower.
 
Certified copies of all corporate action taken by Borrower authorizing its
execution and delivery of this Amendment and each other document to be delivered
pursuant to this Amendment and its performance of its agreements thereunder.
 

 
2

--------------------------------------------------------------------------------

 

C.           Certificates of Existence.
 
Certificates of good standing or existence that Bank may reasonably require
showing that Borrower is in good standing under the laws of the state of its
incorporation.
 
D.           Public Record Searches.
 
Uniform Commercial Code financing statement searches, federal and state income
tax lien searches, judgment or litigation searches, or other similar searches
that Bank may reasonably require and in such form as Bank may reasonably
require.
 
E.           Payment of Loan Amendment Fee.
 
Payment of the Loan Amendment Fee as required by Section 4 of this Amendment.
 
F.           Additional Documentation.
 
Such other approvals, opinions, or documents as Bank may reasonably request.
 
 
4.
LOAN AMENDMENT FEE.

 
Upon the execution of this Amendment, Borrower shall pay Bank a loan amendment
fee of Forty Thousand and 00/100 Dollars ($40,000.00).  The fee shall represent
an unconditional payment to Bank in consideration of Bank’s agreement to extend
financial accommodations to Borrower pursuant to this Amendment.
 
 
5.
REAFFIRMATION OF LOAN DOCUMENTS.

 
Borrower acknowledges and reaffirms all existing security agreements, financing
statements, and any other documents executed in connection with the Credit
Agreement.  Borrower further acknowledges and agrees that the Obligations shall
be secured by all collateral to be granted by Borrower to secure a proposed term
loan from Bank to Borrower.
 
 
6.
BORROWER’S COVENANTS, REPRESENTATIONS, AND WARRANTIES.

 
In order to induce Bank to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower acknowledges and reaffirms as
true, correct, and complete in all material respects on and as of the date of
this Amendment all covenants, representations, and warranties made by Borrower
in the Credit Agreement and the other Loan Documents to the same extent as
though made on and as of the date of execution of this Amendment.  Borrower
represents and warrants that the execution, delivery, and performance by the
Borrower of this Amendment has been duly authorized by all necessary corporate
action.  Borrower further represents and warrants that there are no Events of
Default or facts which constitute, or with the passage of time and without
change will constitute, an Event of Default under the Loan Documents.  Borrower
further represents that there has been no material adverse change in Borrower’s
business or financial condition from that reflected in the most recent of
Borrower’s financial statements that have been delivered to Bank.  Borrower
further represents and warrants that Borrower has no claims or causes of action
of any kind whatsoever against Bank or any of Bank’s present or former
employees, officers, directors, attorneys, or agents of any kind in their
capacity as such (collectively, the “Released Parties”) and further, that the
Released Parties have performed all of the respective obligations under the
Credit Agreement and other Loan Documents and have complied with all provisions
therein set forth.  Borrower acknowledges that as of June 1, 2010, the
outstanding principal balance of the Revolving Loans is $0.00, and the aggregate
stated amount of all Letters of Credit outstanding and available for drawing is
$4,027,905.00.
 

 
3

--------------------------------------------------------------------------------

 

 
7.
COURSE OF DEALING.

 
No course of dealing heretofore or hereafter between Borrower and Bank, or any
failure or delay on the part of Bank in exercising any rights or remedies under
the Credit Agreement or existing by law shall operate as a waiver of any right
or remedy of Bank with respect to said indebtedness, and no single or partial
exercise of any right or remedy hereunder shall operate as a waiver or
preclusion to the exercise of any other rights or remedies Bank may have in
regard to said indebtedness.
 
 
8.
GOVERNING LAW.

 
This Amendment is made in the State of Idaho, which state the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby.  Accordingly, in all respects, this Amendment and the Loan
Documents and the obligations arising hereunder and thereunder shall be governed
by, and construed in accordance with, the laws of the State of Idaho applicable
to contracts made and performed in such state and any applicable law of the
United States of America.  Each party hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, any claim to assert that the law
of any jurisdiction other than the State of Idaho governs this Amendment and the
Loan Documents.
 
 
9.
COSTS AND EXPENSES.

 
Borrower shall pay on demand by Bank all expenses incurred by Bank in connection
with the preparation, execution, delivery, filing, recording, and administration
of this Amendment or any of the documents contemplated hereby, including,
without limitation, the reasonable fees and out of pocket expenses of counsel
for Bank with respect to this Amendment and the documents and transactions
contemplated hereby.
 
 
10.
ENTIRE AGREEMENT.

 
The Credit Agreement as amended by this Amendment together with the other Loan
Documents supersedes all prior negotiations, understandings, and agreements
between the parties, whether oral or written, and all such negotiations,
understandings, and agreements are evidenced by the terms of the Loan
Documents.  The Credit Agreement may not be further altered or amended in any
manner except by a writing signed by Bank and Borrower.
 
 
11.
EFFECTS OF THIS AMENDMENT.

 
This Amendment shall be binding and deemed effective when it is executed by
Borrower, accepted and executed by Bank, and all conditions precedent set forth
in Section 3 have been fulfilled.  All terms, covenants and conditions of the
Credit Agreement that have not been modified, amended, or otherwise changed by
this Amendment are reaffirmed and remain in full force and effect.
 
 
12.
COUNTERPARTS.

 
This Amendment may be executed in counterparts and may be delivered by facsimile
transmission.  Each such counterpart shall constitute an original, but all such
counterparts shall constitute but one Amendment.
 
[Signature Page Follows]
 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Borrower has executed this Amendment as of the date first
written above.
 

 
BORROWER:
 
US ECOLOGY, INC.


 
By /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President and Chief Financial Officer

 
 
 
 

 
5

--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT
 
Each Guarantor consents to, acknowledges, and accepts the forgoing
Amendment.  Each Guarantor affirms and ratifies its Continuing and Unconditional
Guaranty made by Guarantor for the benefit of Bank (the “Guaranty”), and
confirms that the Guaranty remains in full force and effect and binding upon the
Guarantor without any setoffs, defenses, or counterclaims of any kind
whatsoever.
 
Dated as of June 15, 2010.
 

 
GUARANTORS:
 
US ECOLOGY TEXAS, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 
 
AMERICAN ECOLOGY RECYCLE CENTER, INC.


By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 
AMERICAN ECOLOGY ENVIRONMENTAL SERVICES CORPORATION


By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 
 
US ECOLOGY ILLINOIS, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 
 
US ECOLOGY IDAHO, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 

 
 


 

 
6

--------------------------------------------------------------------------------

 
 
 

 
US ECOLOGY NEVADA, INC.


By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 
 
US ECOLOGY WASHINGTON, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President
 


US ECOLOGY FIELD SERVICES, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President

 

 
 


 
BANK’S ACCEPTANCE
 
Accepted and effective as of June 15, 2010, in the State of Idaho.
 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
By  /s/ Brian W. Cook
Brian W. Cook, Vice President

 
 
 
 


 


 

 
7

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
FORM OF REVOLVING NOTE
 


 
See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 
REVOLVING NOTE
 


 
Borrower:
US ECOLOGY, INC.
June 15, 2010
   
Boise, Idaho



 
Address: 
300 E. Mallard Drive, Suite 300 Boise, Idaho 83706

 
Principal Amount: 
Twenty Million Dollars ($20,000,000)

 
FOR VALUE RECEIVED, US ECOLOGY, INC., a Delaware corporation formerly known as
American Ecology Corporation (“Borrower”), promises to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”) the total principal amount outstanding
on this note (the “Note”) together with interest thereon as stated below, in
lawful money of the United States of America.
 
This Note is executed pursuant to and is the Revolving Note referred to in that
certain Revolving Credit Agreement, dated June 30, 2008, between Borrower and
Bank (as amended, modified, or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined in this Note shall have the
same definitions as are ascribed to such terms in the Credit Agreement.  This
Note is governed by the provisions of the Credit Agreement.
 
This Note is a revolving promissory note and evidences a revolving line of
credit not to exceed the maximum principal amount stated above at any one
time.  The amount outstanding on this Note at any specific time shall be the
total amount advanced by Bank less the amount of principal payments made from
time to time, plus any interest due and payable.
 
Borrower agrees that any and all advances made hereunder shall be for Borrower’s
benefit, whether or not said advances are deposited to Borrower’s
account.  Advances may be made at the request of those persons so identified in
the Credit Agreement and such persons are hereby authorized to request advances
and to direct the disposition of any such advances in the manner provided in the
Credit Agreement until written notice of revocation of this authority is
received by Bank from Borrower.
 
The outstanding unpaid balance of this Note shall bear interest at a fluctuating
per annum rate as set forth in the Credit Agreement.  This Note shall be repaid
in the manner set forth in the Credit Agreement.
 
This Note is made in the state of Idaho, which state the parties agree has a
substantial relationship to the parties and to the underlying transaction
embodied hereby.  Accordingly, in all respects, this Note and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the state of Idaho applicable to contracts made and performed in such
state and any applicable law of the United States of America.  Each party hereby
unconditionally and irrevocably waives, to the fullest extent permitted by law,
any claim to assert that the law of any jurisdiction other than the state of
Idaho governs this Note.  All disputes, controversies, or claims arising out of,
or in connection with, this Note shall be litigated in any court of competent
jurisdiction within the state of Idaho.  Each party hereby accepts jurisdiction
of such state and agrees to accept service of process as if it were personally
served within such state.  Each party irrevocably waives, to the fullest extent
permitted by law, any objection that the party may now or hereafter have to the
jurisdiction of the courts of such state and any claim that any such litigation
brought in any such court has been brought in an inconvenient forum.
 
Except as expressly provided in the Credit Agreement, the makers, sureties,
guarantors and endorsers of this Note jointly and severally waive presentment
for payment, protest, notice of protest and notice of nonpayment of this Note,
and consent that this Note or any payment due under this Note may be extended or
renewed without demand or notice.
 

 
 

--------------------------------------------------------------------------------

 
 
 

 
US ECOLOGY, INC.
 
By  /s/ Jeffrey R. Feeler
Jeffrey R. Feeler
Vice President and Chief Financial Officer

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
